Citation Nr: 0531069	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-18 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, inter alia, 
determined that new and material evidence had not been 
submitted to reopen a previously disallowed claim of 
entitlement to service connection for a back disability. 

When this case was most recently before the Board in August 
2003, it was remanded to the Appeals Management Center (AMC) 
for further action.  It has since been returned the Board for 
further appellate action.


FINDING OF FACT

A low back disability was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service and the incurrence or aggravation of arthritis 
of the low back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Through the statement of the case, statements of the case, 
and various letters from the RO and the AMC to the veteran, 
particularly letters dated in April 2001 and April 2004, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
from him to enable the VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the veteran was not specifically requested to submit any 
pertinent evidence in his possession, he was informed him of 
the evidence that would be pertinent and requested to submit 
such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, he has been provided 
several VA examinations.  In a statement dated in April 2004, 
the veteran reported that he had no further information to 
submit.  Moreover, his representative has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

The record also reflects that following the provision of the 
required notice and the completion of all indicated 
development of the record, the AMC readjudicated the 
veteran's claim in August 2005 on a de novo basis.  There is 
no indication or reason to believe that its decision would 
have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the 
originating agency properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural errors in 
its development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

Service medical records reflect that the veteran received 
medical treatment for a head injury and multiple contusions 
resulting when an AmTrac gate fell on him in 1981.  
Subsequent service medical records, while documenting 
complaints relevant to the veteran's chest, right hip, right 
shoulder, and head, do not document any complaint related to 
his back.  The report of a December 1992 examination in 
connection with the veteran's release from active duty notes 
that the veteran had fallen on his head and back at the time 
of the in-service AmTrac injury and that he had experienced a 
temporary loss of feeling in his leg thereafter.  However, 
his back was noted to be normal on clinical evaluation at 
that time.  

During VA examination in April 1993, the veteran reported 
that he injured his back during an AmTrac accident in 1981.  
According to the veteran, he hurt his back, shoulders, and 
head.  He also reported numbness in his right lower extremity 
and a small laceration of the right periorbital region.  
Despite his complaints, physical examination and an X-ray 
study of his back were normal.
 
A subsequent X-ray study in May 1996 revealed mild 
degenerative changes of the lower lumbar spine. 

A December 1998 private outpatient treatment record notes 
that the veteran reported having persistent low back pain 
secondary to an accident while on active duty.  X-rays of the 
lumbosacral spine revealed degenerative joint disease with no 
other abnormality noted.  Similarly, the report of a private 
medical examination conducted in July 1999 notes that the 
veteran reported injuring his back while on active duty.  
Specifically, he reported a history of an AmTrac ramp falling 
and catching his head and shoulder.  He reported that he was 
numb on his entire right side and developed chronic back 
pain.  He was currently a truck driver and his back 
periodically hurt requiring him to pop it.  After popping his 
back, he felt relief.  However, he was never completely over 
the back pain.  An impression of chronic lumbosacral strain 
was rendered.  

In a May 2001 statement, the veteran's wife reported that he 
had severe episodes of his back and right hip locking up in a 
painful position dating from his time in service.  The 
locking occurred during sexual activity, during sleep, and 
while driving.  

In July 2002, the veteran was afforded a VA compensation and 
pension examination.  The examination report notes that the 
examining physician reviewed the veteran's claims folder in 
conjunction with the examination.  Mild spondylosis and mild 
degenerative arthritis of the back were diagnosed.  The 
examiner noted that there was no discernable way to determine 
the etiology of the veteran's spondylosis.  X-ray studies in 
July 2002 revealed a normal lumbosacral spine.

The veteran was afforded another VA examination in March 
2003.  Again, the examiner reviewed the veteran's claims 
folder in connection with the examination.  The veteran 
described in detail the incident when an AmTrac ramp fell 
onto the back of his head and right shoulder.  He was thrown 
to the ground, but not pinned.  He was placed on a backboard 
and a cervical collar was applied.  He was taken to the 
hospital, but not hospitalized.  The examiner noted that the 
emergency room records note the veteran's condition as "non-
urgent."  The only X-rays taken following this incident were 
of the skull which revealed no fractures.  Follow-up 
treatment two days later indicated that the veteran felt fine 
with a few minor headaches.  The veteran reported that a few 
years after the accident, he noted a spontaneous onset of 
mild to moderate low back pain with bending or twisting and 
morning stiffness.  He also reported episodes of his right 
hip locking up several months after his accident.  
 
The veteran reported that he had locking in his low back that 
started approximately 5 years ago, approximately 16 to 17 
years following the accident.  The episodes were usually 
associated with bending, lifting, or doing yard work.  An 
impression of a history of intermittent locking in the low 
back area of unknown etiology was rendered.  The examiner 
noted that there were no clear neurological symptoms and no 
complaints of radicular pain.  CT scan of the lumbar spine 
revealed mild bulging of the annulus fibrosis at L4-5, and 
extensive degenerative facet changes at L4, L5, and S1.  
There was no evidence of a herniated disc or spinal stenosis.  
Mild to moderate spondylosis involving the facet joints was 
noted. 

In a June 2003 addendum, the examiner who conducted the March 
2003 examination clarified the diagnosis of the veteran's low 
back disability as spondylosis of the lumbar spine, mild to 
moderate, especially at L4-5and L5/S1.  The examiner opined 
that it was not at least as likely as not that the veteran's 
current back disability was etiologically related to his in-
service AmTrac incident in August 1981.


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that he injured his back at the time that 
he was hit on the back of his head and shoulder by the ramp 
or gate of an AmTrac.  While the veteran's service medical 
records show that he was hit by the ramp of an AmTrac as 
reported by the veteran, they do not show that he registered 
any back complaint at that time or that he was found to have 
a low back disorder at any time.  Moreover, his low back was 
found to be normal on the examination for discharge and on VA 
examination in April 1993.  The medical evidence does not 
document the presence of a low back disorder until 1996, 
approximately 15 years after the alleged service trauma and 
more than three years following the veteran's discharge from 
service.  

Although a December 1998 private outpatient treatment record 
and July 1999 private examination report document the 
veteran's reported history of persistent low back pain 
secondary to an accident while on active duty, they do not 
provide a nexus between the veteran's current low back 
disability and his military service.  In this regard the 
Board notes that information which is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by the examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In fact, there is no medical evidence of a nexus between the 
veteran's current low back disability and his military 
service.  Moreover, a VA physician opined that it is not at 
least as likely as not that the veteran's current back 
disability is related to the incident in which his head and 
shoulders were hit by the ramp of an AmTrac.  This opinion is 
highly probative as it was rendered after the examiner 
reviewed the claims folder, obtained a detailed history from 
the veteran, and examined the veteran.  

The Board has considered the statement from the veteran's 
wife as well as the various statements from the veteran 
associating his present low back disability to service 
trauma.  While the veteran is competent to testify as to 
symptomatology he has experienced and his wife is competent 
to testify concerning visible symptoms, without medical 
expertise or training, neither is competent to offer a 
medical opinion as to the etiology of the veteran's low back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  



Accordingly, service connection is not in order for the 
veteran's low back disability.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


